Citation Nr: 0014112	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  95 40 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J.M. Daley, Counsel


INTRODUCTION

The veteran had active duty for training from July 17 to July 
24, 1966, and active duty from February to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

To the extent the veteran's representative is raising the 
issue of entitlement to service connection for a 
psychophysiologic musculoskeletal reaction, such matter has 
been neither procedurally prepared nor certified for 
appellate review, and is accordingly referred to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 ( 1995).


REMAND

The veteran is service-connected for multiple post-operative 
arthrotomies and flexion contracture of the right knee, 
assigned a 30 percent evaluation, effective October 1, 1967.  
He claims that his right knee disability caused or aggravated 
his back disability.  He has also argued that he incurred 
injury to his back in service, at the same time he injured 
his knee.

In a decision dated in September 1999, the Board reopened the 
veteran's claim of entitlement to service connection for a 
low back disorder, and remanded the case to the RO for 
additional development.  Specifically, the Board noted that 
the record indicated that the veteran received medical 
treatment for a low back disorder from a private physician in 
1971 or 1972, and that there may be records of treatment from 
the veteran's private neurologist prior to August 1991.  The 
Board also noted that the veteran was in receipt of 
disability benefits from the Social Security Administration 
(SSA) and requested a VA examination in order to obtain an 
etiologic opinion.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has found that where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In response to the Board's remand, SSA records were 
associated with the claims file.  

In October 1999, the RO contacted the veteran and requested 
him to identify treatment, private and otherwise, for his 
back, and to provide release of such information to VA.  
Specifically, the RO requested the veteran to provide 
information and release pertinent to the physician who 
prepared the October 1972 medial report, and pertinent to 
private neurologic treatment.  The veteran did not provide 
such release.  However, the veteran did identify VA treatment 
after service for his back.  In a statement received in 
December 1999 he reported ongoing treatment for his right 
knee and lower back from 1969 to 1972, finally filing a claim 
based on his back in December 1972.  Although the RO has 
previously requested VA records from November 1972 and after, 
and also specifically requested VA hospitalization records 
from 1966 to 1967, there is no evidence that the RO at any 
time has requested records of VA treatment from 1967 to 1972.  
The veteran has specifically argued that such records are 
relevant.  See Tetro v. West, No. 97-1192 (U.S. Vet. App. 
Apr. 4, 2000),

In January 2000, the veteran presented for a VA examination, 
per the Board's remand request.  The examiner, the Chief of 
Orthopedic Surgery, cited extensive review of the claims file 
and follow-up medical records and noted the veteran's history 
of in-service injury to the right knee as well as the 
veteran's account of "striking the back on a bulkhead of his 
ship."  The examiner concluded that "it is my opinion that 
any lumbar condition which exists does exit totally 
separately from the patient's knee condition.  I find no 
evidence that the patient's knee condition in any way caused 
or exacerbated the lumbar spine condition."  

The veteran's representative puts forth argument to the 
effect that clinical records associated with the veteran's 
in-service hospitalization may be probative of his claim and 
should, along with outstanding VA records, have been 
considered by the January 2000 VA examiner.  The veteran has 
indicated that such records would show complaints of back 
problems in service.  Here, the Board stresses that the 
hospital reports from such periods are associated with the 
claims file and are completely negative for diagnosed back 
disability.  However, in the recent case of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), the U.S. Court of Appeals for 
the Federal Circuit elaborated on VA's responsibility to 
obtain a veteran's service medical records.  The veteran's 
representative cites Hayre, as well as Stegall, supra.  

Finally, in this case the veteran's representative has argued 
that the VA examination obtained in January 2000 was 
inadequate, in effect arguing that the examiner did not have 
opportunity to review outstanding service medical and VA 
records, and that that examiner did not sufficiently address 
the veteran's ongoing knee and back problems particularly as 
shown in medical records dated in the 1970s, closer in time 
to service.  The Board does note that the January 2000 
examiner indicates that the veteran's back problems came to a 
head in 1992.  Despite citing review of the claims file, the 
examiner did not address the 1972 findings of disc 
herniation, or other findings and notations pertinent to the 
back in the early 1970s shown in the record.  Nor did that 
examiner address the medical opinions in the file that do 
relate the veteran's back problems to his service-connected 
knee disorder.  As such, the and insofar as remand to obtain 
identified service and VA records is warranted, the Board 
finds that clarification of the January 2000 opinion would be 
helpful.

The Board notes that the veteran does not appear to have 
responded with release in response to the RO's 1999 letter 
pertinent to obtaining records from his private physician in 
1971.  However, in light of the development indicated above, 
further attempts to obtain such would be helpful in this 
case.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should again contact the 
veteran and advise him of the probative 
value of medical records of knee and back 
treatment dating back to the time of his 
service discharge.  The veteran is 
requested to provide release for records 
from the private physician who treated 
him in 1972, as well as release for VA to 
obtain any other medical evidence he 
deems relevant.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  The veteran is also requested to 
identify at what VA facility he received 
treatment from 1969 to 1972; the RO 
should obtain such records for 
association with the claims file.  The 
veteran is reminded that the duty to 
assist is not a one-way street and his 
cooperation and responsiveness is needed 
to ensure full consideration of his 
claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

2.  After the above-requested records 
have been associated with the file, to 
the extent possible, the case file should 
be returned to the VA examiner who 
performed the January 2000 examination, 
if available.  That examiner is requested 
to add comment with respect to the 
positive evidence in the claims file, 
specifically commenting on back pathology 
noted in the early 1970s and addressing 
the favorable medical opinions in the 
record.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the orthopedist in 
providing the requested opinion.  

If the January 2000 examiner is not 
available, the RO should schedule the 
veteran for further examination for the 
purpose of obtaining a comprehensive 
opinion as to the etiology of the 
veteran's back disability.  The new 
examiner should provide an opinion on 
whether the degenerative disease of the 
lumbar spine was caused by the right knee 
disability (either as a result of a fall 
caused by the right knee disability, or 
otherwise caused by the chronic affects 
of the right knee disability), and on 
whether the veteran's right knee 
disability aggravated the low back 
disorder by causing an increase in the 
low back disability.  The examiner should 
provide the complete rationale for all 
opinions given, addressing the favorable 
opinions of record with a longitudinal 
consideration of the medical evidence of 
record.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


